TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 28, 2022



                                    NO. 03-20-00058-CV


  Appellant, Christopher F. Bertucci, as Executor of The Estate of Anthony R. Bertucci,
 Deceased, and derivatively on behalf of American Affordable Homes & Properties, Inc.;
 American Affordable Homes, LP; Town Vista Development, LLC; Town Vista Terrace,
   Inc.; and MidCrowne Senior SLP, LLC // Cross-Appellant, Eugene L. Watkins, Jr.

                                              v.

Appellee, Eugene L. Watkins, Jr. // Cross-Appellee, Christopher F. Bertucci, as Executor of
  The Estate of Anthony R. Bertucci, Deceased, and derivatively on behalf of American
  Affordable Homes & Properties, Inc.; American Affordable Homes, LP; Town Vista
    Development, LLC; Town Vista Terrace, Inc.; and MidCrowne Senior SLP, LLC




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
           VACATED AND DISMISSED FOR WANT OF JURISDICTION --
                     OPINION BY JUSTICE GOODWIN;
                 DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal and cross-appeal from the judgment signed by the probate court on

December 18, 2019.    Having reviewed the record, it is the opinion of this Court that the

severance order was improper and that the appeal and cross-appeal should be dismissed for want

of jurisdiction. Therefore, the Court vacates the severance order to the extent that it severed

appellee/cross-appellant’s claim for reasonable and necessary attorney’s fees, expenses, and

costs in defending against appellant/cross-appellee’s claim asserted pursuant to Texas Civil
Practice & Remedies Code section 134.005(b) and dismisses the appeal and cross-appeal for

want of jurisdiction. The appellant/cross-appellee shall pay all costs relating to this appeal and

cross-appeal.